Filing Date: 5/28/2019
Claimed Domestic Priority: NONE
Claimed Foreign Priority: 4/10/2019 (CN 201910283835.5
Applicant: Liao et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 2012/0243307) in view of Sharma et al. (US 2020/0343379).
With regard to claim 1, Takashima teaches, in Fig 17, a memory cell, comprising: a substrate (the unlabeled region in which diffusion layers are formed); a channel layer (regions of substrate below WL1 between the unlabeled diffusion layers), and a first source/drain structure and a second source/drain structure (unlabeled diffusion layers in substrate), wherein the channel layer is disposed between the first source/drain structure and the second source/drain structure (see figure); a gate dielectric layer (region of unlabeled insulating layer surrounding WL1 below WL1) ; a gate conductive layer (WL1) to control turn-on or turn-off of the channel layer, wherein the gate conductive layer is electrically connected to a word line (labeled as word line in the figure); a first heater and a second heater respectively disposed over the first source/drain structure and the second source/drain structure (indicated as “Heater” in the figure); a phase change layer (GST material) disposed over the channel layer and in contact with the first heater and the second heater; and a second dielectric layer (region of unlabeled insulating layer 
Takashima does not explicitly teach a first dielectric layer disposed over the substrate; a thin film transistor layer; that the gate dielectric layer is disposed beneath the thin film transistor layer; and that the gate conductive layer is disposed beneath the gate dielectric layer, wherein the gate conductive layer is embedded in the first dielectric layer; and that the channel layer is in direct contact with the second dielectric layer.
Sharma teaches, in Fig 1, a first dielectric layer (103, 133) disposed over the substrate (101); a thin film transistor layer (items 109, 191, 193, 113, 111, 118, 119); that the gate dielectric layer (107) is disposed beneath the thin film transistor layer; and that the gate conductive layer (105) is disposed beneath the gate dielectric layer, wherein the gate conductive layer is embedded in the first dielectric layer (see figure); and that the channel layer (109) is in direct contact with the second dielectric layer (119), “to fuel Moore's law by integrating TFTs vertically in the backend, while leaving the silicon substrate areas for high-speed transistors. TFTs hold great potential for large area and flexible electronics,” ([0002]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the memory cell of Takashima with the TFT transistor of Sharma to allow for the integration of large area and flexible electronics in the backend to leave the silicon substrate areas for high-speed transistors.
With regard to claim 4
With regard to claim 5, Takashima teaches, in Fig 17, that upper surface of the first heater, an upper surface of the second heater, and an upper surface of the phase change layer are coplanar (see figure).
With regard to claim 6, Sharma teaches, in Fig 1, a gate metal layer (131) disposed beneath the gate conductive layer and embedded in the first dielectric layer (see figure).
With regard to claim 7, Takashima teaches, in Fig 17, a memory device comprising a plurality of the memory cells of claim 1 connected in series (4 cells connected in series shown in the figure).
Response to Arguments
Applicant's arguments filed 6/18/2021 have been fully considered but they are not persuasive. 
The Applicants argue:
Takashima fails to teach a gate conductive layer disposed below the channel layer and the heater and embedded in a dielectric layer. Contrarily, Takashima teaches disposing the heater element on the side wall of the gate conductive layer to achieve its technical purpose. The ordinary artisan, in view of the contrary teaching of Takashima, cannot readily arrive at the claimed invention by modifying the memory cell of Takashima.

The Examiner responds:
While Takashima certainly discusses benefits of Takashima’s configuration, this does not rise to a specific teaching away that would preclude the combination of the rejection set forth above.
The Applicants argue:
Sharma discloses a thin film transistor having a bottom-gate structure in which the gate electrode 105 is disposed below the channel layer 109, but fails to disclose any memory cell. Since the thin film transistor cannot store any information and thus does not have a same function as the memory cell, Sharma cannot provide any inspiration for modifying the configuration of the memory cell of Takashima in order to improve the performance of the memory cell.

The Examiner responds:
The TFT of Sharma is clearly shown to be a select device of a memory cell, as shown in Fig. 5.  It would have been obvious to use elements of the select device of the memory cell of Sharma in the select device of the memory cell of Takashima, as set forth above.
The Applicants argue:
Sharma also discloses the channel layer 109 positioned below a source area 191 and a drain area 193 which are spaced part from each other by a spacer 119. The current flows from the source area 191 to the drain area 193 via the underlying channel layer 109. However, in the transistor 120 of the present invention, the channel laver 100 is positioned between the source structure 310 and the drain structure 320, and is controlled by the gate electrode 210.

The Examiner responds:
Takashima teaches this limitation explicitly, as set forth above.  Furthermore, the claim does not require the channel layer to be disposed physically between the source/drain structures.  Giving the claim its broadest reasonable interpretation, Sharma teaches that the channel layer is electrically between the source/drain structures, which would meet the claim.
All other arguments have been fully addressed in prior Office Actions or in the rejections set forth above.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/RAJ R GUPTA/Primary Examiner, Art Unit 2829